Exhibit 10.25

FIRST AMENDMENT AGREEMENT

This First Amendment Agreement (this “Amendment”) is entered into this 16th day
of June, 2015, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), BENEFIT INFORMATICS, INC., a Delaware corporation
(“Benefit Informatics”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent, Benefitfocus.com and Benefit
Informatics, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
party hereto (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK, as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015 (as amended and as
the same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B. The Borrowers and the Required Lenders desire to amend the Credit Agreement
to revise the definition of “Change of Control” therein.

C. The Required Lenders have agreed to so amend certain provisions of the Credit
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendment to Credit Agreement.

2.1 Section 1 (Defined Terms). The definition of “Change of Control” appearing
in Section 1.1 is hereby amended in its entirety and replaced with the
following:

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act but excluding any employee
benefit plan



--------------------------------------------------------------------------------

of such person or its Subsidiaries and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
a Permitted Holder shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35% or
more of the ordinary voting power for the election of directors of the Parent
(determined on a fully diluted basis); (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) except as permitted under Article VII of this Agreement, the Parent shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of each class of outstanding Capital Stock of each other Loan Party free
and clear of all Liens (except Liens created by the Security Documents and
non-consensual Liens permitted by Section 7.3 arising by operation of law).

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Amendment, the Borrowers hereby represent
and warrant as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;



--------------------------------------------------------------------------------

4.2 Each Borrower have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

4.3 The organizational documents of the Borrowers previously delivered remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

4.5 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

4.6 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to the Administrative Agent by each party hereto.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

BENEFITFOCUS.COM, INC. BENEFITFOCUS, INC. By

/s/ Milton A. Alpern

By

/s/ Milton A. Alpern

Name: Milton A. Alpern Name: Milton A. Alpern Title: Chief Financial Officer
Title: Chief Financial Officer BENEFIT INFORMATICS, INC. BENEFITSTORE, INC. By

/s/ Milton A. Alpern

By

/s/ Milton A. Alpern

Name: Milton A. Alpern Name: Milton A. Alpern Title: Chief Financial Officer
Title: Chief Financial Officer



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender

By

/s/ Michael Shuhy

Name:

Michael Shuhy

Title:

Director

COMERICA BANK, as a Lender By

/s/ John Benetti

Name:

John Benetti

Title:

Senior Vice President

SQUARE 1 BANK, as a Lender By

/s/ Adam Glick

Name:

Adam Glick

Title:

Senior Vice President